81 S.E.2d 404 (1954)
240 N.C. 196
CAROLINA POWER & LIGHT CO.
v.
MERRIMACK MUT. FIRE INS. CO. et al.
No. 167.
Supreme Court of North Carolina.
April 28, 1954.
A. A. Bunn, Kittrell & Kittrell, Perry & Kittrell, Henderson, E. S. DeLaney, Jr., Charles F. Rouse, A. Y. Arledge, Raleigh, for plaintiff appellant.
Murray Allen, R. P. Upchurch, Raleigh, Gholson & Gholson, Henderson, William
T. Joyner, Raleigh, for defendants appellees.
PER CURIAM.
The Court, one member, PARKER, J., not sitting, being evenly divided in opinion as to points raised as grounds for rehearing, the opinion reported as above shown will stand as written, in accordance with the usual practice in such cases, and the petition will be, and it is hereby
Denied.